Title: To Thomas Jefferson from Peter Freneau, 14 October 1804
From: Freneau, Peter
To: Jefferson, Thomas


               
                  Dear Sir,
                  Charleston, October 14th. 1804.
               
               The bearer hereof Doctor Philip Moser of this City having occasion to visit Virginia intends also to pass a day or two at Washington. He expresses a great desire to be made known to the Chief Magistrate of the Union, for this purpose I have taken the liberty to deliver him this and beg leave to state to you that he is a gentleman who is much respected here. He will have the satisfaction of informing you, Sir, that this year, for the first time, the Republicans in this City have been able to oppose with success the Federalists; Mr Robert Marion the republican Candidate for Congress has nearly double the number of Votes that his opponent Mr Smith has, and in the other Districts, tho’ there is some opposition in some of them, it is confined amongst republicans, so that the next representation from this state will be entirely republican.
               In our state Legislature the federalists that are elected are few indeed, and most of those that will be there owe their seats to republican Votes. It was thought adviseable not to drop them entirely, for there are some honest men tho’ attached to the party who do not go all lengths with the disappointed Characters who countenance the virulent attacks that are made on the administration, which in this state have most evidently hurried on the ruin of their cause and covered their authors with opprobrium.
               To me, Sir, it appears evident that a favorable change has taken place in the minds of the people here, and, without intending the least adulation, I give it as my opinion that this change is intirely owing to the wise measures of your administration.—
               I now Sir beg your forgiveness for this intrusion on your Valuable time and subscribe myself with Sentiments of the highest respect and esteem. 
               Your most obedient & Very Humble Servant
               
                  
                     Peter Freneau
                  
               
               
                  We have no information here that any opposition is to be made at the next presidential election to the names agreed on at Washington last Winter.—Doctor Moser is one of the republicans who has never swerved from the good cause, the greatest confidence may be placed in him—
               
            